PER CURIAM.
Appellant was convicted and sentenced for armed robbery. On appeal he claims several errors with respect to the sentencing procedures followed by the trial court. We find no reversible error as to the claim that the trial judge penalized the appellant because of appellant’s exercise of his right to demand a jury trial. Yesbick v. State, 408 So.2d 1083 (Fla. 4th DCA 1982). However, we agree with the appellant that the trial court was required to make written findings pursuant to the provisions of section 39.111(6)(d), Florida Statutes (1981). Jones v. State, 418 So.2d 1256 (Fla. 4th DCA 1982). In addition, upon remand, the trial court should enter a written order justifying the retention of jurisdiction pursuant to the provisions of section 947.-16(3)(a), Florida Statutes (1981).
*1229Accordingly, the judgment of the trial court is affirmed but this cause is remanded for further proceedings consistent with this opinion.
DOWNEY, ANSTEAD and BERANEK, JJ., concur.